     Case 2:18-cv-11632-NJB-KWR Document 165 Filed 01/28/21 Page 1 of 9


                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF LOUISIANA

 REGINALD ROBERT                                               CIVIL ACTION

 VERSUS                                                        CASE NO. 18-11632

 JAMIE MAURICE, KNIGHT                                         SECTION: “G”
 TRANSPORTATION, INC., AND
 ABC INSURANCE COMPANY

                                      ORDER AND REASONS

       Before the Court is Defendants Jamie Maurice (“Maurice”) and Knight Transportation,

Inc.’s (“Knight Transportation”) (collectively, “Defendants”) “Motion to Unseal Pleading.” 1 In

the instant motion, Defendants urge the Court to unseal the “Ex Parte Motion to Seal Evidence in

this Matter” 2 and the exhibits attached thereto filed by Plaintiff Reginald Robert (“Plaintiff”).3

Plaintiff opposes the motion. 4 Considering the motion, the memoranda in support and in

opposition, the record, and the applicable law, the Court grants the motion.

                                          I. Background

       On November 27, 2018, Plaintiff filed a complaint against Defendants in this Court,

seeking recovery for injuries and property damage Plaintiff allegedly sustained in a motor vehicle

collision. 5 According to the Complaint, on August 9, 2017, Plaintiff was allegedly operating a

vehicle on US 90 while an 18-wheeler driven by Maurice was attempting to merge onto US 90



       1
           Rec. Doc. 142.
       2
           Rec. Doc. 94.
       3
           Rec. Doc. 142 at 1.
       4
           Rec. Doc. 146.
       5
           Rec. Doc. 1.



                                                1
      Case 2:18-cv-11632-NJB-KWR Document 165 Filed 01/28/21 Page 2 of 9


from the onramp. 6 Plaintiff alleges that Maurice negligently failed to keep a proper lookout and

abruptly merged into the third lane of US 90 where Plaintiff was traveling, causing a collision

between the two vehicles. 7 Plaintiff alleges that Maurice was driving a vehicle owned by Knight

Transportation and that Maurice was within the course and scope of his employment with Knight

Transportation when he collided with Plaintiff’s vehicle. 8 Accordingly, Plaintiff brings a

negligence claim against Maurice and against Knight Transportation under the doctrine of

respondeat superior.9

       On January 11, 2019, Knight Transportation filed an answer to the Complaint. 10 On March

1, 2019, Maurice filed an answer to the Complaint. 11 On September 9, 2019, with leave of Court,

Defendants filed an amended answer to the Complaint.12 In the amended answer, Defendants assert

that “[a]ll alleged damages and/or injuries made the subject of this litigation were proximately

caused solely and entirely by the intentional acts of and/or negligence of Plaintiff, Reginal

Robert.” 13

       On April 18, 2019, a Scheduling Order was issued along with a Pre-Trial Notice. 14 The

Pre-Trial Notice provides in part that “only exhibits included on the exhibit list and/or for which



       6
           Id. at 3.
       7
           Id.
       8
           Id.
       9
           Id. at 5.
       10
            Rec. Doc. 7.
       11
            Rec. Doc. 9.
       12
            Rec. Doc. 23.
       13
            Id.
       14
            Rec. Doc. 12.



                                                2
      Case 2:18-cv-11632-NJB-KWR Document 165 Filed 01/28/21 Page 3 of 9


memoranda have been submitted shall be included for use at trial.” 15 However, “[i]f a party

considers he has good cause not to disclose exhibits to be used solely for the purpose of

impeachment, he may ex parte request a conference with the Court and make his position known

to the Court in camera.” 16

        On March 25, 2020, Plaintiff filed an “Ex Parte Motion to Seal Evidence in this Matter”

(the “Motion to Seal”). 17 In the Motion to Seal, Plaintiff presented certain evidence to the Court

for in camera inspection because Plaintiff believed that the evidence would be used solely for the

purpose of impeachment and did not need to be disclosed to Defendants before trial. 18

        Thereafter, the trial in this matter, originally scheduled for April 6, 2020, was continued

due to the COVID-19 pandemic. 19 On April 16, 2020, the Court set April 26, 2021, as the new

trial date. 20 On December 11, 2020, Defendants filed the instant motion urging this Court to unseal

Plaintiff’s Motion to Seal and the accompanying exhibits.21 On December 22, 2020, Plaintiff filed

an opposition to the instant motion. 22 On December 30, 2020, with leave of Court, Defendants

filed a reply to Plaintiff’s opposition.23




        15
             Rec. Doc. 12-1 at 5.
        16
             Id.
        17
             Rec. Doc. 94.
        18
             Rec. Doc. 94-2.
        19
             Rec. Doc. 95. Due to the continuance of the trial date, the Court has not ruled on Plaintiff’s Motion to Seal.
        20
             Rec. Doc. 101.
        21
             Rec. Doc. 142.
        22
             Rec. Doc. 146.
        23
             Rec. Doc. 149.



                                                             3
      Case 2:18-cv-11632-NJB-KWR Document 165 Filed 01/28/21 Page 4 of 9


                                      II. Parties’ Arguments

A.     Defendants’ Arguments in Support of the Motion

        Defendants raise two main arguments in support of their motion to unseal Plaintiff’s

Motion to Seal. First, Defendants contend that Plaintiff “cannot satisfy his burden of proof” to seal

the motion and its exhibits because the evidence Plaintiff seeks to seal is substantive and will not

be used solely for the purpose of impeachment. 24 Defendants note that in prior pleadings, Plaintiff

“has admitted the information [in the Motion to Seal] contains substantive evidence Plaintiff

apparently believes rebuts one of Defendants’ affirmative defenses,” namely that Plaintiff staged

the alleged accident at issue. 25 Defendants argue that they “are entitled to learn of this evidence to

place it in the proper context” and therefore, the evidence should not be filed under seal.26

Defendants contend that Plaintiff bears the burden of proving that this Court should seal the

evidence at issue but that “Plaintiff has not attempted to do so.”27

       Alternatively, Defendants allege that Plaintiff failed to “follow proper procedure for

sealing documents” when Plaintiff filed the Motion to Seal. 28 Defendants argue that Plaintiff failed

to abide by the requirements set out in Local Rule 5.6 for filing a document under seal, thereby

“depriving Defendants of the opportunity to test whether the information requested should be

sealed.” 29 Defendants urge this Court to unseal this information but assert that “at a minimum,

Plaintiff must follow the proper procedure for requesting the Court seal documents in the first


       24
            Rec. Doc. 142-1 at 5.
       25
            Id. at 3.
       26
            Id.
       27
            Id.
       28
            Id. at 5.
       29
            Id.



                                                  4
      Case 2:18-cv-11632-NJB-KWR Document 165 Filed 01/28/21 Page 5 of 9


place.” 30

B.      Plaintiff’s Arguments in Opposition to the Motion

        Plaintiff argues that the evidence at issue should be sealed because Plaintiff plans to use it

as impeachment evidence.31 Plaintiff contends that, under the terms of the Scheduling Order and

Pre-Trial Notice, evidence that either party plans to use solely for impeachment can be presented

to the Court for in camera inspection. 32 Plaintiff asserts that the relevant evidence is “pure

impeachment evidence”33 that “will be offered to refute and discredit any witness who attempts to

verify Defendant’s ‘story’ and Affirmative Defense” that Plaintiff was involved in staging the

accident. 34

        Plaintiff further argues that the instant motion is untimely. 35 Plaintiff contends that

“Defendants were well aware of the filing” of the Motion to Seal on March 26, 2020, and knew

that the Court did not extend discovery deadlines when it continued the trial due to the COVID-19

pandemic. 36 Accordingly, Plaintiff argues, Defendants should have filed a motion for leave to file

the instant motion or to modify the Scheduling Order. 37 Plaintiffs contend that Defendants, by

filing the instant motion, “failed to abide by the Courts rules.”38



        30
             Id.
        31
             Rec. Doc. 146 at 3.
        32
             Id. at 3–4.
        33
             Id. at 6.
        34
             Id. at 4.
        35
             Id. at 6.
        36
             Id.
        37
             Id.
        38
             Id.



                                                  5
      Case 2:18-cv-11632-NJB-KWR Document 165 Filed 01/28/21 Page 6 of 9


C.     Defendants’ Arguments in Further Support of the Motion

       In reply, Defendants argue that the evidence must be disclosed because Plaintiff, in the

opposition brief, “admits the alleged impeachment evidence is actually substantive.”39 Defendants

contend that “[e]vidence addressing the truth of a matter to be determined by the trier of fact, such

as an affirmative defense, is literally the definition of substantive evidence.” 40 Defendants argue

that Plaintiff admits in the opposition brief that “he filed substantive evidence under seal under the

improper label of impeachment evidence.”41 Therefore, Defendants assert that they “are clearly

entitled to confront substantive evidence addressing the truth or not of their affirmative defense.” 42

Further, Defendants argue that they plan to file a motion in limine seeking to exclude the evidence

at issue because Plaintiff “admittedly did not produce it timely.” 43

                                        III. Legal Standard

       Federal Rule of Civil Procedure 26(a)(1) requires each party to provide initial disclosures

to the other parties “without awaiting a discovery request.” This requirement includes the

disclosure of all documents “that the disclosing party has in its possession, custody, or control and

may use to support its claims or defenses.” Thus, all substantive evidence must be disclosed to the

opposing party. However, Rule 26(a)(1) includes an exception providing that evidence need not

be disclosed “if the use would be solely for impeachment.”

       In distinguishing between the two types of evidence, the Fifth Circuit has defined




       39
            Rec. Doc. 149 at 1.
       40
            Id.
       41
            Id.
       42
            Id. at 2.
       43
            Id.



                                                  6
      Case 2:18-cv-11632-NJB-KWR Document 165 Filed 01/28/21 Page 7 of 9


substantive evidence as evidence that is “offered to establish the truth of a matter to be determined

by the trier of fact.” 44 Impeachment evidence, by contrast, is evidence “offered to discredit a

witness . . . to reduce the effectiveness of [her] testimony by bringing forth evidence which

explains why the jury should not put faith in [her] and [her] testimony.”45

        The Fifth Circuit “has made clear that some evidence serves both substantive and

impeachment functions and thus should not be treated as ‘solely’ impeachment evidence” that is

exempt from disclosure under Rule 26(a)(1). 46 “Rule 26(a)(1)’s automatic disclosure requirement

was adopted to end two evils that had threatened civil litigation: expensive and time-consuming

pretrial discovery techniques and trial-by-ambush.” 47 With this history in mind, the Fifth Circuit

has cautioned that a “too expansive reading of the impeachment exception would cause a

resurgence of these evils.”48

                                                    IV. Analysis

        Defendants raise two main arguments in favor of unsealing Plaintiff’s Motion to Seal. First,

Defendants contend that Plaintiff “cannot satisfy his burden of proof” to seal the motion and its

exhibits because the evidence at issue is substantive. 49 Alternatively, Defendants allege that

Plaintiff failed to “follow proper procedure for sealing documents” when Plaintiff filed the Motion

to Seal. 50


        44
              Id.
        45
              Id.
        46
              Id.
        47
              Id. (quoting Standley v. Edmonds-Leach, 783 F.3d 1276, 1283 (D.C. Cir. 2015)).
        48
              Id. (quoting Standley, 783 F.3d at 1283–84).
        49
              Rec. Doc. 142-1 at 5.
        50
              Id. at 5.



                                                             7
      Case 2:18-cv-11632-NJB-KWR Document 165 Filed 01/28/21 Page 8 of 9


        As an initial matter, this Court notes that, due to the COVID-19 pandemic, the trial in the

instant action was continued from April 6, 2020 to April 26, 2021. Because the trial was continued,

the Court has not yet ruled on Plaintiff’s Motion to Seal. In the Motion to Seal, Plaintiff presented

certain evidence to the Court for in camera inspection because Plaintiff believed that the evidence

would be used solely for the purpose of impeachment and did not need to be disclosed to

Defendants before trial. 51 Accordingly, the Court must determine whether the evidence will be

offered solely for impeachment purposes or whether it is substantive evidence that should be

disclosed to Defendants prior to trial.

        One of the defenses in this matter is that “[a]ll alleged damages and/or injuries made the

subject of this litigation were proximately caused solely and entirely by the intentional acts of

and/or negligence of Plaintiff, Reginal Robert.”52 As part of this defense, Defendants have stated

that they plan to present evidence to show that Plaintiff called Cornelius Garrison––an individual

who was previously accused of staging motor-vehicle accidents––several days before the accident

at issue in this litigation. 53

        Plaintiff attached T-Mobile records related to the alleged phone calls between Plaintiff and

Mr. Garrison to the Motion to Seal. 54 Plaintiff indicates that he plans to use this evidence to prove

that the calls went to voicemail and Plaintiff never spoke to Mr. Garrison, which Plaintiff asserts

would disprove Defendants’ theory that Plaintiff staged the accident at issue in the instant case.55




        51
             Rec. Doc. 94-2.
        52
             Rec. Doc. 23 at 5.
        53
             Rec. Doc. 62 at 5.
        54
             Rec. Doc. 94-4; Rec. Doc. 94-5.
        55
             See Rec. Doc. 94-2.



                                                  8
      Case 2:18-cv-11632-NJB-KWR Document 165 Filed 01/28/21 Page 9 of 9


This intended use is clearly substantive and will not be offered solely for the purpose of

impeachment. By definition, substantive evidence is evidence “offered to establish the truth of a

matter to be determined by the trier of fact,” whereas impeachment evidence is used to discredit a

witness. 56 Plaintiff seeks to present the phone records to prove that Plaintiff did not speak to Mr.

Garrison and therefore did not stage the accident. The issue of whether Plaintiff staged or otherwise

caused the accident is an issue of fact that must be resolved by the jury. Accordingly, because the

evidence attached to the Motion to Seal is not purely impeachment evidence it must be disclosed

to Defendants before trial.

       Accordingly,

       IT IS HEREBY ORDERED that Defendants Jamie Maurice and Knight Transportation,

Inc.’s “Motion to Unseal Pleading” 57 is GRANTED. The evidence attached to Plaintiff’s Motion

to Seal 58 will not be offered solely for the purpose of impeachment and should be disclosed to

Defendants before trial.

                                     28th day of January, 2021.
       NEW ORLEANS, LOUISIANA, this ______




                                         _________________________________________
                                         NANNETTE JOLIVETTE BROWN
                                         CHIEF JUDGE
                                         UNITED STATES DISTRICT COURT




       56
            Olivarez, 844 F.3d at 204.
       57
            Rec. Doc. 142.
       58
            Rec. Doc. 94.



                                                 9
